Citation Nr: 9904112	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-40 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an apportionment in excess of $150.00 of the 
veteran's Department of Veterans Affairs disability 
compensation for the appellant and the veteran's minor 
children. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 special apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Houston, Texas.  


REMAND

The record reflects that the appellant was awarded an 
apportionment of the veteran's disability benefits by special 
apportionment decision, dated in April 1995.  The veteran was 
notified of this decision in April 1995.  The appellant 
thereafter filed a timely notice of disagreement with respect 
to the amount of the apportionment.  A supplemental statement 
of the case was issued to the appellant.  The appellant 
perfected an appeal in this matter in July 1995.  In 
connection with her substantive appeal, the appellant 
requested a hearing in this matter.

In January 1998, the Board remanded this matter to the RO for 
further development to ensure compliance with due process 
requirements.  In this regard, it was noted that the 
appellant's requested hearing had not been scheduled.  
Further, the veteran had not been provided with a copy of the 
statement of the case nor pertinent information relative to 
the appellant's substantive appeal in this matter.   

A preliminary review of the record discloses that copies of 
the relevant documents were forwarded to the veteran in March 
1998.  The veteran apparently did not respond to these 
documents.  During the pendency of this matter, however, the 
veteran reported that one of the subject minor children now 
resided with him.  The Board further notes that an informal 
hearing brief was filed on the veteran's behalf in February 
1999, by a national service organization representative.  In 
light of these circumstances, the Board notes that this is a 
contested claim.  Since a favorable decision with regard to 
the appellant's appeal could adversely affect the veteran, 
such contested claim procedures are applicable, and should be 
accomplished before further appellate review.  38 C.F.R. 
§§ 19.100-102, 20.500-504 (1998). 

With respect to the requested hearing in this matter, the 
Board notes that the hearing was not conducted.  The record 
discloses that the appellant was scheduled, and provided 
notice of the December 1998 hearing in this matter.  On the 
scheduled hearing date, the appellant did not appear.  The 
Board notes, however, that there is some indication of record 
that the appellant's notice concerning the scheduled hearing 
was forwarded to an incorrect mailing address.  While the 
letter to the appellant, apparently, was not returned as 
undeliverable, the address noted is contrary to that which 
has been consistently noted on the appellant's other 
correspondence of record.  The address noted appears to have 
been copied from a September 1998 report from the veteran.  
In addition, the Board notes that the veteran reported in 
that correspondence that one of the subject minor children 
resided with him.  The address noted in this instance closely 
resembles that of the appellant, with the exception of the 
apartment number.  In all other correspondence, however, the 
veteran has utilized a post office box as his mailing 
address.

Moreover, the Board notes that there is no indication in the 
record that the veteran was notified of the scheduled hearing 
date.  As indicated, contested claims procedure requires that 
the veteran be notified of the scheduled hearing date.  
38 C.F.R. § 20.713 (1998).

In light of the circumstances of this case, the Board finds 
that further REMAND of this matter is warranted to ensure 
full compliance with due process requirements.  


Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

The RO should schedule a hearing before the 
Board at the RO, as requested.  In accordance 
with 38 C.F.R. § 20.713, the appellant and 
her representative, if selected, in addition 
to the veteran and his representative, should 
be notified of the hearing date.  Each party 
and their respective representatives should 
be afforded the opportunity to present 
evidence and argument at that time.  

In this context, the RO should also seek to 
verify the respective addresses of the 
appellant, the veteran, and the subject minor 
children.  If appropriate, the RO should take 
any necessary action to verify the reported 
residences.

Following completion of the above action, the originating 
agency should review the appellant's claim for an increase in 
apportioned benefits and prepare a formal decision.  
Thereafter, the parties in interest and their respective 
representatives, should be issued a supplemental statement of 
the case which includes a summary of all recent evidence.  
The originating agency should give all interested parties the 
appropriate period of time in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required by either party 
unless or until they receive further notice.

The purpose of this REMAND is to obtain clarifying data.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case pending completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


HALL, SR.



- 5 -


